 

 

 

AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations F| L E l

 

UNITED STATES DISTRICT CoURT UCT 5 2018
soUTHERN DISTRICT oF CALIFoRNtA cteaa,u us _._ §TR.¢T cQUR-,~

     
  

 

 

 

 

BQUTHERN DIST * |$T OF CAL|FORN|A
UNITED STATES OF AMERICA JUDGMENT IN A
(For Revocation of Probation or Supervls;r
V (For Offenses Comrnitted On or After November l, 1987)
BRIAN MARTINEZ ( l)
Case Number: l3CR2819 JM

Charles N. Guthrie

Defendant’s Attorney
REGISTRATION No. 39471298
m _
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. l, 2, and 3.
[l was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violatiou
l, 2 Unlavvful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control Act)
3 Failure to report as directed

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

October 5_ 2018

Date of Imposition of Sentence

 

 

"~~ TED sTATEs DISTRICT JUDGE

13CR2819 JM

 

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: BRIAN MARTINEZ (l) Judgrnent - Page 2 of 2
CASE NUMBER: l3CR2819 JM

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
SEVEN ('i') MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

f:||:|

L__l The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
U at A.M. on

 

 

l:| as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before
l:l as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Offlce.

RETURN
I have executed this judgment as folloWs:

Defendant delivered on 120

 

at , With a certified copy of this judgment

 

UNITED STATES MARSI-IAL

 

By DEPUTY UNITED STATES MARSHAL

13CR2819JM

 

